


 

Exhibit 10.15

 

Phase Forward Incorporated

 

Summary of Cash and Equity Compensation Practices for Non-Employee Directors
(Effective January 1, 2008)

 

Cash Compensation

 

Annual retainer for Board membership(1)

 

$

30,000

 

 

 

 

 

Audit and Finance Committee(2)

 

 

 

Annual retainer for committee membership

 

$

12,000

 

Additional retainer for committee chair

 

$

8,000

 

 

 

 

 

Management Development and Compensation Committee(3)

 

 

 

Annual retainer for committee membership

 

$

7,000

 

Additional retainer for committee chair

 

$

8,000

 

 

 

 

 

Governance, Nominating and Compliance Committee(3)

 

 

 

Annual retainer for committee membership

 

$

7,000

 

Additional retainer for committee chair

 

$

4,000

 

 

--------------------------------------------------------------------------------

 

(1)             Annual Retainer for Board service covers four regular Board
meetings and one special Board budget meeting.

 

(2)             Annual Retainers for Audit and Finance Committee service cover
six regular meetings of the committee.

 

(3)             Annual Retainers for Management Development and Compensation
Committee service and Governance, Nominating and Compliance Committee service
cover four regular meetings of each committee.

 

For additional meetings not included in the annual retainers listed above:

 

Board Meeting Fees (per meeting)

 

$1,000/in person; $500/telephone

 

Committee Meeting Fees (per meeting)

 

$1,000/in person; $500/telephone

 

 

 

Equity Compensation

 

Upon the initial election to the Board of Directors, each non-employee member
receives a one-time grant of $150,000 worth of restricted stock units under the
Phase Forward Incorporated 2004 Stock Option and Incentive Plan (the “2004
Plan”).

 

All non-employee Board members are eligible to receive an annual grant of
$75,000 worth of restricted stock units under the 2004 Plan.

 

All restricted stock unit awards granted to non-employee Board members vests as
follows: 50% on second anniversary of the grant and an additional 25% on each of
the third and fourth anniversary of the date of grant. In the event of a change
in control of the Registrant, all restricted stock unit awards granted to a
non-employee Board member would vest in full upon such change in control.

 

In addition to the cash and equity compensation described above, all members of
the Registrant’s Board will be reimbursed for reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors.

 

 

--------------------------------------------------------------------------------
